                                   1                                UNITED STATES DISTRICT COURT

                                   2                            NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    MARIO TORRES,
                                                                                        Case No. 17-cv-04332-PJH
                                   5                  Petitioner,

                                   6           v.                                       ORDER DENYING MOTION FOR
                                                                                        EXTENSION OF TIME TO FILE
                                   7    SHAWN HATTON,                                   MOTION FOR RECONSIDERATION;
                                                                                        GRANTING MOTION FOR LEAVE TO
                                   8                  Respondent.                       PROCEED IN FORMA PAUPERIS ON
                                                                                        APPEAL
                                   9
                                                                                        Re: Dkt. Nos. 50, 54
                                  10

                                  11

                                  12
Northern District of California




                                              This is a pro se prisoner habeas case. On March 8, 2019, after the parties fully
 United States District Court




                                  13
                                       briefed the claims in the petition, the Court issued an Order Denying the Petition for a
                                  14
                                       Writ of Habeas Corpus and Denying Certificate of Appealability. On the same day, the
                                  15
                                       Court entered judgment in favor of the respondent. On March 25, 2019, petitioner filed a
                                  16
                                       motion for an extension of time to file a motion for reconsideration, on April 5, 2019, he
                                  17
                                       filed a notice of appeal and, on April 18, 2019, he filed a motion for leave to proceed in
                                  18
                                       forma pauperis (“IFP”) on appeal.
                                  19
                                              In his motion for reconsideration, petitioner states he is in county jail on another
                                  20
                                       matter and, in addition to an order for an extension of time, he requests the Court issue
                                  21
                                       orders to the state court about his in forma pauperis status and his need for appointment
                                  22
                                       of counsel. This Court lacks jurisdiction over petitioner’s new state case; therefore, it
                                  23
                                       cannot issue orders to the state court regarding that case.
                                  24
                                              Where the court's ruling has resulted in a final judgment, a motion for
                                  25
                                       reconsideration may be based either on Rule 59(e) (motion to alter or amend judgment)
                                  26
                                       or Rule 60(b) (motion for relief from judgment) of the Federal Rules of Civil Procedure.
                                  27
                                       Am. Ironworks & Erectors v. N. Am. Constr. Corp., 248 F.3d 892, 898-99 (9th Cir. 2001).
                                  28
                                   1   The denial of a motion for reconsideration under Rule 59(e) is construed as a denial of

                                   2   relief under Rule 60(b). McDowell v. Calderon, 197 F.3d 1253, 1255 n.3 (9th Cir. 1999)

                                   3   (en banc).

                                   4          Motions for reconsideration should not be frequently made or freely granted; they

                                   5   are not a substitute for appeal or a means of attacking some perceived error of the court.

                                   6   Twentieth Century - Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir. 1981).

                                   7   "'[T]he major grounds that justify reconsideration involve an intervening change of

                                   8   controlling law, the availability of new evidence, or the need to correct a clear error or

                                   9   prevent manifest injustice.'" Pyramid Lake Paiute Tribe of Indians v. Hodel, 882 F.2d

                                  10   364, 369 n.5 (9th Cir. 1989) (quoting United States v. Desert Gold Mining Co., 433 F.2d

                                  11   713, 715 (9th Cir. 1970)).

                                  12          In his motion for an extension of time, petitioner does not argue there has been an
Northern District of California
 United States District Court




                                  13   intervening change in controlling law, the availability of new evidence or the need to

                                  14   correct clear error or prevent manifest injustice. His motion indicates he seeks to

                                  15   relitigate the claims in his petition. However, a motion for reconsideration is not a

                                  16   substitute for an appeal or a forum for re-litigating claims. Therefore, the motion for an

                                  17   extension of time to file a motion for reconsideration is denied because petitioner has not

                                  18   indicated he has grounds for reconsideration.

                                  19          Although petitioner has not filed his trust account statement with his motion to

                                  20   proceed IFP, the Court credits his statements in his application that he is indigent and

                                  21   has only $.13 in his trust account. Therefore, petitioner’s motion to proceed IFP on

                                  22   appeal is granted.

                                  23          This Order terminates docket numbers 50 and 54.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 24, 2019

                                  26
                                                                                    PHYLLIS J. HAMILTON
                                  27                                                United States District Judge
                                  28
                                                                                     2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        MARIO TORRES,
                                   4                                                          Case No. 17-cv-04332-PJH
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SHAWN HATTON,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 24, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Mario Torres ID: CC19KW389
                                       4058 Treat Blvd.
                                  18   Concord, CA 94518
                                  19

                                  20
                                       Dated: April 24, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          Kelly Collins, Deputy Clerk to the
                                  26
                                                                                          Honorable PHYLLIS J. HAMILTON
                                  27

                                  28
                                                                                          3
